Citation Nr: 1024581	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right 
ear hearing loss.  

2.  Entitlement to an increased rating for status post lumbar 4-
5, lumbar L5-S1 fusion and status post posterior lateral pedicle 
screw immobilization secondary to degenerative joint and 
degenerative disc disease of the lumbosacral spine, currently 
rated as 40 percent disabling, to include entitlement to a total 
disability rating for compensation purposes (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In January 2010, the Veteran testified at a Board 
hearing from the RO via video conference before the undersigned, 
holding the hearing in Washington. D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

During his January 2010 hearing, the Veteran testified that he 
had been unable to work because of his back disability.  He 
indicated that he applied for Social Security Administration 
(SSA) disability benefits and was denied, but that he had a 
representative assisting him.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009); see Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA 



has statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim).

The United States Court of Appeals for Veterans Claims (Court) 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455. Here, the Veteran has indicated that he was not able to 
work as a result of his service-connected back disability.  In 
light of Rice, the RO/AMC should address the issue of whether the 
Veteran is unemployable to due his service-connected 
disabilities.

As the case must be remanded for the foregoing reasons, the 
Veteran's recent VA treatment records should be obtained and he 
should be scheduled for appropriate VA examinations, as set forth 
below.  The Veteran's VA vocational rehabilitation file should 
also be obtained, as he testified that he was denied vocational 
rehabilitation because of his back.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from 
the Jackson and Kosciusko VA treatment 
facilities, dated from November 2009 to the 
present.

2.  Obtain the Veteran's VA vocational 
rehabilitation.

3.  Contact SSA and request complete copies of 
any determination on a claim for disability 
benefits from that agency regarding the Veteran, 
together with the medical records that served as 
the basis for any such determination and any 
subsequent determination(s).

4.  Thereafter, schedule the Veteran for a VA 
orthopedic/neurological examination.  The claims 
file must be made available to and reviewed by 
the examiner.  Any indicated tests should be 
accomplished and reported in specific detail.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected status post L4-L5, 
lumbar L5-S1, fusion and status post posterior 
lateral pedicle screw immobilization secondary to 
degenerative joint and degenerative disc disease 
of the lumbosacral spine.

The examiner should identify any orthopedic and 
neurological findings related to the service-
connected disability and fully describe the 
extent and severity of those symptoms.

The examiner should report the range of motion 
measurements for the lumbar spine, in degrees.

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on movement 
should be noted, and whether there is likely to 
be additional range of motion loss due to any of 
the following should be addressed: (1) pain on 
use, including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when the 
lumbar spine is used repeatedly.  All limitation 
of function must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must be noted 
in the report.

With regard to any neurological disability 
resulting from the service-connected disability, 
the specific nerve(s) affected 
should be specified, together with the degree of 
paralysis caused by service-connected disability. 

The examiner should document the number of weeks, 
if any, during the past 12 months, that the 
veteran has had "incapacitating episodes," 
defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment 
by a physician."

The examiner should provide an opinion as to what 
overall effect, if any, the Veteran's service-
connected disabilities (low back disability, 
residual scar of the lumbar spine, residuals of a 
fracture of the hamate bone of the right hand, 
residuals of a fracture of the distal head of the 
fifth metacarpal of the left hand, residuals of a 
right ankle sprain, hearing loss of the right 
ear, tinnitus, and pseudofolliculitis barbae) 
have on his ability to obtain and retain 
employment.

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.

5.  Schedule the Veteran for a VA audiology 
examination.  The claims file must be made 
available to and reviewed by the examiner.  

The testing to determine the current severity of 
the Veteran's hearing loss should include the use 
of controlled speech discrimination (Maryland 
CNC) and a puretone audiometry test.  The 
examination must be conducted without the use of 
hearing aids.

The examiner should specifically comment on the 
effects of the Veteran's hearing loss on 
occupational functioning and daily activities.

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.

6.  Review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention 
is directed to the examination reports.  If the 
requested reports do not include adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.

7.  Finally, readjudicate the Veteran's claims.  
If the claims are not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give them 
an opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






